McCOMB, J., Dissenting.
This is an appeal, taken January 15, 1944, from an order terminating proceedings for the preparation of a reporter’s transcript. Defendant predicates his petition for a rehearing on the proposition that insofar as the present appeal is concerned, due to a provision in rule 53(b)* of the Rules on Appeal, the rule announced in our *145opinion and in Averill v. Lincoln, 24 Cal.2d 761, 764 [151 P.2d 119] is inapplicable. Rule 53(b), Rules on Appeal reads thus:
‘ ‘ [Effective date and application to pending appeals] These rules shall take effect on July 1, 1943, and shall govern the procedure in all appeals taken on and after their effective date. They shall also apply to pending appeals, after the filing of the record in the reviewing court. Rules 4 to 12 and Rule 52 shall not apply to pending appeals but such appeals, so far as pertains to the preparation and filing of the record on appeal, shall be governed by the rules and statutes in force immediately prior to the effective date of these rules, all of such rules and statutes hereby being made a part of these rules insofar as pending appeals are concerned. The reviewing court for good cause may relieve a party from a default occasioned by any failure to comply with the new rules, except the failure to give timely notice of appeal.”
This contention is without merit for four reasons.
Firstly, the first sentence of rule 53(b) of Rules on Appeal reads thus:
“These rules shall take effect on July 1, 1943, and shall govern the procedure in all appeals taken on and after their effective date.” (Italics added.)
It is to be noted that these rules are made effective with the exception of pending appeals to all appeals taken on and after July 1, 1943. The appeal in the present case was taken on January 15, 1944, and was not a pending appeal on the effective date of the Rules on Appeal.
Secondly, the second sentence in rule 53(b) of the Rules on Appeal reads thus:
“They shall also apply to pending appeals, after the filing of the record in the reviewing court. ”
It is also to be noted that the rules are made applicable to pending appeals “after the filing of the record in the reviewing court.” In the present appeal the record was filed in this court on June 23, 1944, thereby making applicable to the instant case all of the provisions of the new Rules on Appeal should we assume for the sake of argument that the first sentence of rule 53(b) is inapplicable.
Thirdly, the third sentence in rule 53(b) of Rules on Appeal, quoted in the footnote, has no application to the present proceeding for the reason that such sentence is expressly *146limited to the “preparation and filing of the record on appeal.” The order from which the appeal was taken did not have to do with either the “preparation” or the “filing” of the record. Such order was collateral thereto and an attempt to stop any further step or proceeding looking to the “preparation” or “filing” of a record in this court. Hence, the order which we are now reviewing does not fall within the saving clause of the third sentence in rule 53(b) of Rules on Appeal.
Fourthly, the construction which this court has placed upon rule 53(b) of Rules on Appeal is fully supported by the statement of the Chief Justice of the Supreme Court in Averill v. Lincoln, supra. On page 764, speaking for a unanimous court, he said: “As a result of these changes, the motion to terminate proceedings for a record has disappeared from our procedure. If the specified time and allowable extensions have elapsed, the appeal will be dismissed under rule 10(a) unless the appellate court grants relief.” (Italics added.)
It is to be observed that the court said that a motion to terminate proceedings for a record has “disappeared” from our procedure.
Disappear means “to cease to be; to cease to be known; to vanish from sight; to pass from existence.” (See Webster New International Dictionary (2d ed. 1939), p. 740; vol. 3, Oxford English Dictionary (1933), p. 403.)
The use of the word “disappeared,” that is, to pass from existence, without any qualification or limitation, such as, except in the case of appeals pending on July 1, 1943, (the effective date of the new Rules on Appeal), is particularly significant in view of the fact that the author of the opinion, the Chief Justice, and one of the justices who concurred in the opinion, Mr. Justice Shenlc, were both members of the Judicial Council at the time the Rules on Appeal were adopted. Had they intended to make any exception to the rule announced in Averill v. Lincoln, supra, they would undoubtedly have used other and different phraseology.
The petition for a rehearing in my opinion should be denied.

 The third sentence in rule 53(b) reads thus:
“Rules 4-12 and Buie 52 shall not apply to pending appeals but such appeals, so far as pertains to the preparation and ¿'ling of the record on appeal, shall be governed by the rules and statutes in force immediately prior to the effective date of these rules, all of such rules and statutes hereby being made a part of these rules insofar as pending appeals are concerned.”